At the outset, allow me to
congratulate you, Sir, on your election to the
presidency of the General Assembly at its sixtieth
session. I am confident that your experience in
multilateral diplomacy, coupled with a positive
approach, will serve as a guarantee of success for the
outcome of your decisions. Ahead of us lie demanding
tasks related to the implementation of the reform
decisions that have been adopted. I wish to assure that
you can fully rely on Slovakia's support in that regard.
I wish also to convey our solidarity to the United
States citizens devastated by Hurricane Katrina, who
are struggling to recover from the trauma of losing
their loved ones and their homes. On behalf of the
people and the Government of Slovakia, I extend
heartfelt sympathy to the families of the victims who
perished in that natural disaster.
We are gathered here in this forum because the
challenges faced by humankind in the area of global
development, security and protection of human rights
bring us together in our search for common solutions
that call for clear political decisions. There is a general
understanding that the United Nations, in its current
shape and form, is not up to the challenges that lie
ahead of it in the twenty-first century. Accordingly, we
must follow through with the necessary changes so that
this Organization may continue to fulfil its role
efficiently while keeping abreast of the growing needs
and expectations of the international community.
The Secretary-General has submitted his plan,
which contains a package of bold reform steps laying
down ways for the international community to deal
with current issues and upgrade the United Nations
system. Since the very day on which it was published,
Slovakia has believed that his plan provides an
excellent basis for our deliberations. We endorse the
premise that progress in tackling the most important
global problems can only be achieved if the issues of
development, security and human rights are addressed
jointly. In particular, we welcome the fact that human
rights are accorded the same priority as development
and security, and we appreciate the relevant proposals
to strengthen the international system for the protection
of human rights.
The reform of the United Nations is not a matter
to be dealt with by the Organization alone, as
responsibility for reaching concrete consensus on key
issues lies primarily in the hands of the Governments
of Member States. Reaching agreement that
accommodates the interests of the entire world is no
easy task. This yearís summit and its outcome
document have forced us to look in the mirror. They
have shown us the amount of vision, wisdom and
courage that we were able and willing to bring to this
task, with a view to fundamentally reforming the
system of multilateral cooperation in the interest of
global development. The image we saw reflected in the
mirror was not to everyoneís liking, but that is the
nature of multilateral diplomacy. It is the result of
compromise, the art of the possible, which is both its
strong and its weak point. In that connection, I prefer
taking a forward-looking approach with regard to the
outcome document, which contains messages and ideas
that deserve our support in the General Assembly. Let
us try to go ahead with its implementation as best we
can.
22

Despite the considerable progress achieved -
primarily in the fight against poverty and famine in
Asia - all reports draw attention to  the extremely
alarming and unacceptable downturn in several parts of
Africa. Slovakia came to the summit with the
understanding that our first priority was to make
progress in achieving the Millennium Development
Goals (MDGs). In my view, the outcome document
provides a solid basis for our future work in that
regard.
Slovakia has not been inactive in that respect.
The amount of public funds appropriated for foreign
aid has quadrupled since the year 2000, which speaks
for itself. In addition, having joined the European
Union in May 2004, Slovakia also joined the common
European development aid system. As a new member
of the Union, Slovakia pledged to do its utmost to
increase its official development assistance to 0.17 per
cent of gross domestic product by 2010, and to 0.33
per cent by 2015.
Slovakia is directly funding and implementing
more than 70 projects in the poor countries of Europe,
Asia and Africa. That gives us the opportunity to
directly pass on to developing countries the unique
knowledge that we acquired during our own countryís
transition.
In addition to favouring an increase in aid,
Slovakia also supports further reform of trade relations
as well as debt relief for poor countries. I wish to
highlight the serious debt relief measures that Slovakia
took earlier this year, forgiving several hundred million
dollars in debt owed by heavily indebted poor
countries.
Slovakia welcomes efforts aimed at liberalizing
trade as a means to promote economic growth and
development. We therefore join the call for an
expeditious completion of the World Trade
Organizationís Doha round of negotiations.
At this point, I must mention that one of the most
serious global threats is the escalation of terrorism. It is
commendable that the outcome document clearly
denounces this new plague of our time, which
endangers the population of rich and poor countries
alike. Slovakia has clearly opposed all forms of
violence and expressions of blind fanaticism and
hatred. During the summit, in order to demonstrate
Slovakiaís position, I personally signed the
International Convention for the Suppression of Acts
of Nuclear Terrorism, which is the latest in a series of
anti-terrorist international treaty instruments. Slovakia
is also a signatory to all 12 United Nations anti-
terrorism conventions. Slovakia strongly supports the
comprehensive strategy to fight terrorism presented by
Secretary-General Kofi Annan at the Madrid
Conference in March 2005.
I must say that Slovakia had expected that the
summit would have formulated a clear definition of
terrorism, which is an important prerequisite for the
adoption of a comprehensive anti-terrorism convention.
While we did not achieve that, it is nevertheless
imperative that we redouble our efforts to draft such a
convention in order that it can still be adopted during
this sixtieth session. The outcome document will serve
as a good starting point for that effort.
The proliferation of weapons of mass destruction
continues to represent the most serious threat to global
security. It is therefore regrettable that the outcome
document leaves us with more questions than answers.
As a member of the Board of Governors of the
International Atomic Energy Agency (IAEA), Slovakia
recognizes the right to the peaceful use of nuclear
energy without the possibility of misusing that
technology to produce nuclear arms. We therefore
believe that in order to prevent the proliferation of
nuclear weapons it is crucial to strengthen the
supervisory competencies of the IAEA and to control
more effectively the stages in the nuclear fuel cycle
that involve uranium enrichment and plutonium
processing. However, such restrictions must take
account of the right of countries that fully satisfy their
treaty obligations to obtain energy from nuclear power.
Slovakia supported the proposal to set up a
Human Rights Council as a permanent principal body
of the United Nations. The Human Rights Council
should follow up on all the positive and constructive
features of the existing Human Rights Commission.
Members of the Human Rights Council should be
elected by a two-thirds majority of the General
Assembly. The Slovak Republic is in favour of the
Council being composed of a small number of
members in order to give it the necessary flexibility in
responding to emerging problems. Slovakia supported
the proposal to elect members of the Council on a
regional basis, and from countries that demonstrably
meet their commitments concerning the protection of
human rights. Slovakia also encourages closer
23

interactions between the Office of the High
Commissioner for Human Rights, the Human Rights
Council and the Security Council. In that context, we
welcome the proposal in the summitís outcome
document to strengthen the Office of the High
Commissioner for Human Rights.
We were also pleased to note that, for the first
time, the outcome document contains a broader
definition of the principle of the responsibility to
protect. Slovakia looks forward to further work in that
regard. We believe that after Cambodia, Rwanda, the
Sudan and Srebrenica, we are slowly entering a stage
where we take on more direct responsibility for dealing
with situations where genocide and war crimes are
committed. The principle of sovereignty means that
responsibility for people lies with each sovereign
country and its Government. However, if a particular
Government fails to live up to that responsibility, the
international community has the obligation to take all
necessary steps and use all available and necessary
means to prevent a major humanitarian disaster.
Slovakia was very much in favour of the proposal
to set up a Peacebuilding Commission. Experience
shows us that we must not rush to leave a country that
has just seen the end of a conflict and simply turn our
backs on the whole situation. Our recent history has
provided us several bad examples in that regard. We
must strengthen our efforts with a view to setting up an
effective Peacebuilding Commission in the shortest
amount of time possible. The outcome document sets
out clear parameters and a timeframe for its
establishment.
I mentioned at the outset that it is essential to
realign the United Nations with the reality of our
modern era. In that regard, it is essential to further
revitalize the General Assembly. We must also reform
the Economic and Social Council so as to make it
capable of effectively implementing the development
agenda of the United Nations.
With respect to reorganizing the Secretariat, we
are in favour of increasing the flexibility, and
strengthening the authority of, the Secretary-General in
his managerial functions as the head of the
Organization, in order to enable him to keep abreast of
the current needs of the United Nations. He must be
given the necessary resources to perform his role. At
the same time, it will be necessary to strengthen the
independence and powers of internal supervisory
bodies in order to ensure more transparency and
accountability inside the Organization. Of course, all
the reforms will require appropriate funding in order
not to dissipate the efforts that were necessary to reach
consensus.
Among the reforms that have enjoyed Slovakia's
long-standing support is the reform of the Security
Council. This is an issue on which, despite ongoing
efforts, we were unable to reach a balanced agreement.
We need a more democratic and more representative
Security Council that better reflects todayís new
geopolitical situation. The Security Council should be
enlarged in both categories of membership by adding
countries that play an important role in the global arena
and in the United Nations framework. It is vital that an
enlarged Council retain its effectiveness with regard to
decision-making.
We intend to actively support the transition
process in Iraq with a view to creating a secure, stable,
united, prosperous and democratic country, in
accordance with Security Council resolutions. As we
declared at the International Conference on Iraq, held
on 22 June 2005 in Brussels, Slovakia has decided to
forgive $1.13 billion of Iraq's debt as a tangible
contribution to that end. We are confident that the Iraqi
people will use the October referendum to show their
support for the new Constitution, and that democratic
parliamentary elections will follow.
Stabilizing the western Balkans remains a priority
on my countryís foreign policy agenda. Slovakia has
thus far supported the engagement of the United
Nations in the region by participating in peacekeeping
and stabilization missions in the Balkans. In our
opinion, the pivotal issue with regard to the
stabilization of the Western Balkans is the future status
of Kosovo, which remains a potential element of
instability in the region. We denounce all acts of
violence and intolerance inside the province. We
believe that the majority of Kosovars aspire to peace,
democracy and development. In particular, we
appreciate the activities of the Special Envoy of the
Secretary-General, Kai Eide.
Slovakia has been approved as the candidate of
the Group of Eastern European States for a non-
permanent seat in the Security Council in the elections
to be held at this session of the General Assembly.
Slovakia has never been a member of the Security
Council, although it has taken an active part in United
24

Nations peacekeeping efforts through its participation
in operations in Europe, Asia, Africa and the Middle
East.
If elected to membership in that important body,
the Slovak Republic will enter the Security Council at
a dynamic moment characterized by a changing global
environment and by the search for a new security
consensus. New threats to security represent growing
challenges to the ability of the international system to
maintain international peace and security. That
development will therefore also be a challenge for our
country in its capacity as a member of the Security
Council, in particular because it will test our readiness
to shoulder greater commitment and responsibility for
stability and security around the world. I want to assure
the Assembly that Slovakia is ready to take on this
important assignment with honour and responsibility.